XFONE, Inc. Monitoring Report | October Author: Ziv Frankel, Analyst ziv@midroog.co.il Contacts: Sigal Issaschar, Senior Team Leader i.sigal@midroog.co.il Avital Bar-Dayan, Senior VP, Head of Corporate and Financial Institutions bardayan@midroog.co.il XFONE, Inc. Bond (Series A) Baa1 Outlook:Negative Midroog announces a rating downgrade to the series A bonds of Xfone, Inc.("Xfone", the "Company") from A3 to Baa1 and is maintaining the negative outlook.In February of this year, Midroog assigned a negative outlook to the bond rating in view of the Company's difficulties to show growth in its core business in the U.S. following a deepening recession in the U.S. that further threatened the Company's operations, particularly in the business sector.Moreover, Xfone also has currency exposure on the CPI-linked bond against the dollar – its main operating currency. The rating downgrade reflects a continued downtrend in the Company's revenues, an erosion in operating cash flow and coverage ratios, and a significant discrepancy between the level of cash flow and coverage ratios observed at the time of the initial rating and those presently observed.The coverage ratios exhibited by the Company in the last four quarters are inconsistent with the previous rating, taking into account the Company's size and its field of business. (Midroog expects quicker coverage ratios in the communications sector relative to other sectors.) Midroog is maintaining the negative outlook on the rating due to the Company's relatively low liquidity, weak free cash flow and lack of a substantial volume of unused credit facilities.The rating may be downgraded if the Company does not demonstrate a substantial improvement in its operating cash flow, coverage ratios and level of liquidity. Bonds series rated by Midroog: Series Stock No. Issue Date Fixed interest Linkage Book Balance as of June 30, 2009 (NIS 000's)* Bond Repayment Years A 1112721 Dec. 2007 8.00% CPI 91,584 2008-2015 The book balance of $23,369,000 as of that date was translated according to the exchange rate of June 30, 2009 of NIS 3.919 $1. Main Developments in the Company's Business & Financial Status1 The Levelland Project is progressing, yet slower than anticipated The Company is focusing its efforts on a U.S. government project for laying a fiber-optic network in the town of Levelland, Texas, USA.The project's capital expenditures (capex) are financed back-to-back through a 17-year non-recourse dedicated government loan at subsidized interest.The first stages of laying the infrastructure for the fiber optic network took longer than the Company anticipated.Consequently, the Company only began to connect subscribers in the third quarter of the year and not at the beginning of the year, as planned.Revenues from the project are still not substantial.By the end of 2009, the Company expects to complete a major section of the project.The debt with respect to this project is expected to rise significantly by the end of the year, as the project progresses. 1Key business developments since the annual monitoring report of February 2009 was published.
